IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MARNI M. SKLODOWSKI,         )
                  Appellant, )
                             )
    v.                       )                              C.A. Nos. N21A-10-008 PRW
                             )                                        N21A-10-009 PRW
UNEMPLOYMENT INSURANCE       )
APPEAL BOARD,                )
                   Appellee. )

                            Date Submitted: February 22, 2022
                              Date Decided: May 12, 2022


           Upon Appeal from the Unemployment Insurance Appeal Board,
                                 AFFIRMED.


                                            ORDER

       Before the Court is Marni M. Sklodowski’s pro se appeal of the

Unemployment Insurance Appeal Board’s (the “Board”) Decision affirming an

Appeal Referee’s determination that Ms. Sklodowski’s initial appeal of a decision

by the Division of Unemployment Insurance’s Claims Deputy was untimely.1 For

the reasons explained below, the Board’s decision is AFFIRMED.



1
    Not. of Appeal, Sklodowski v. Unemployment Appeal Board, N21A-10-008 PRW, Oct. 29,
2021 (D.I. 1). For reasons still unclear to the Court, Ms. Sklodowski docketed an identical appeal,
every paper in the record of which and every briefing document filed here mirrors this case. See
Sklodowski v. Unemployment Appeal Board, N21A-10-009 PRW, Oct. 29, 2021. This
consolidated order resolves both. And for simplicity’s sake, all references and Record citations
herein are to case number ending in 008.
       (1)     On or about March 29, 2020, Ms. Sklodowski filed a claim with the

Delaware Department of Labor (“DOL”) for unemployment insurance benefits.2 On

August 2, 2021, a DOL Claims Deputy determined that Ms. Sklodowski had

received a four-week non-fraudulent overpayment of benefits.3 Written notice of

that decision was sent to Ms. Sklodowski via first class mail that same day.4 In bold

typeface on the first page of the decision is an “Appeal Rights” notice that the

“determination becomes final on 8/12/2021 unless a written appeal is filed.”5

       (2)     Ms. Sklodowski appealed the Claims Deputy’s decision, but it wasn’t

received by the DOL until August 20, 2021—more than one week after her window

to appeal had closed.6 A hearing before an Appeals Referee was scheduled for

September 7, 2021. The sole purpose of that hearing was to determine whether

Ms. Sklodowski could demonstrate good cause for submission of an untimely

appeal.7 A representative from the Benefit Payment Control of the DOL and


2
  Record and Transcript at 34-35, Sklodowski v. Unemployment Appeal Board, N21A-10-008
PRW, Dec. 22, 2021 (hereinafter “R”) (D.I. 8).
3
    R52-R53.
4
   Id. There is no dispute that all written correspondence from the Delaware DOL, was sent to
and received by Ms. Sklodowski at her proper home address. See R53, R47, R36, R9.
5
    R52.
6
    R42.
7
    R34; see also R46 (“The decision of the Claims Deputy, based on the merits of the case, is
final and binding due to the claimant[’]s failure to file a timely appeal. However, an appeal may
be filed solely to consider the issue of timeliness.”).
                                              -2-
Ms. Sklodowski, pro se, attended the hearing.8

        (3)     Ms. Sklodowski said that her untimely submission was due to COVID-

related delays with the United States Postal Service that caused her to receive the

DOL’s written decision on August 13, 2021—one day after the time to appeal had

expired.9 She explained that though she tried to respond as quickly as practicable, it

still took her about a week to draft and submit her appeal of the Claims Deputy’s

decision.10

        (4)     Ms. Sklodowski said she never followed up about the mail delay but

recalled receiving general notifications to be patient with mail delivery because of

the COVID-19 pandemic.11                Ms. Sklodowski had no documentary or other

corroborative evidence regarding the claimed delay in receipt at the time of the

hearing. So, the Appeals Referee welcomed her to submit any written materials or

evidence to that effect—which he agreed to accept via e-mail—by close of business




8
     R15.
9
     R22-R24.
10
    R23 (Ms. Sklodowski said she received the Claims Deputy’s decision on August 13, 2021,
“[a]nd I started digging to try to figure out how I was going to trying to get there quickly, and I
wasn’t able to get to my computer until the following week.”); R26 (“And I . . . should have at
least a week to be able to respond, especially if I was mailing it. . . . they should really be allowing
30 . . . We need at least 30 days with the mail system the way that it is.”).
11
     R24.

                                                  -3-
on the hearing date.12 According to the hearing record, the DOL does not track the

delivery of their decision letters; rather, proof of service is limited to an internal

“Mailing Address Affidavit” that memorializes the date a decision is mailed to a

claimant.13

        (5)   On September 10, 2021, the Appeals Referee mailed his written

decision denying Ms. Sklodowski’s initial appeal as untimely under 19 Del. C.

§ 3318(b).14 More specifically, the Appeals Referee found that because no “mistake

or error [] made by employees of the [DOL]” caused the purported delayed receipt

Ms. Sklodowski complained of, she was not due an exception to the statutory

deadline for filing an appeal.15

        (6)   Ms. Sklodowski timely appealed the Appeals Referee’s decision to the




12
    R24-R25. It does not appear Ms. Sklodowski did so then, though she has included some
general articles and papers on the subject of COVID-related mail delays as exhibits to her reply
brief here. D.I. 13.
13
     R22.
14
    R34-R35. The Court notes here that the Appeals Referee mistakenly wrote that
Ms. Sklodowski “argue[d] that [she] filed her appeal late because she only received the
Department’s notice of determination the day before she filed the appeal”—i.e., on August 19,
2021. R35. But, in fact, the record reflects Ms. Sklodowski claims she received the notice of
determination on August 13th and her extended delay in filing her appeal until August 20th was
because she “wasn’t able to get to [her] computer until the following week.” R23. The Appeals
Referee’s mistake here, however, could have only worked to Ms. Sklodowski’s benefit as his
miscalculation suggested that upon receiving the notification Ms. Sklodowski appealed within a
day.
15
     R35.

                                              -4-
Board.16         In her written submission, Ms. Sklodowski asserted that she was

unprepared for the September 7th hearing before the Appeals Referee because she

believed she was going to address only the merits, rather than the timeliness, of her

appeal.17 She again argued that she wasn’t given sufficient time to file that appeal

because of post office delays and expressed her desire to “file a formal complaint

against the DOL for not providing respondents adequate time to respond.”18

           (7)    The Board held a Review Hearing and affirmed the Appeals Referee’s

decision on October 11, 2021.19 The Board agreed that the DOL’s decision letter

was properly mailed and Ms. Sklodowski’s appeal was untimely under 19 Del. C.

§ 3318(b).20 Noting Ms. Sklodowski’s failure to provide evidence of “severe

circumstances” that prevented her from making a timely submission, the Board

declined to exercise its broad discretion under 19 Del. C. § 3320(a) to “affirm,

modify, or reverse any decision of an appeal tribunal.”21 The Board also rejected

Ms. Sklodowski’s position “that the appeal period is too short for the mail to arrive



16
     R11. The Board’s records indicate her appeal was “received” on September 20, 2021. R10.
17
     R11.
18
     Id.
19
     R5-R9.
20
     R6.
21
     Id.

                                             -5-
and to respond” observing that her opinion on the reasonableness of § 3318(b)’s

procedural requirements have no effect on their application.22 Finding neither a

failure of due process nor an error in the Referee’s decision, the Board affirmed.23

Ms. Sklodowski then appealed to this Court.24

           (8)   The Court reviews a decision of the Board for legal error and to

determine whether the Board’s factual findings are supported by substantial

evidence in the record.25 “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”26 The Court

does not weigh evidence or make credibility determinations.27 “If there is substantial

evidence and no mistake of law, the Board’s decision must be affirmed.”28




22
     Id.
23
     Id.
24
     R4.
25
    Anderson v. Unemployment Ins. Appeal Bd., 2021 WL 1986570, at *2 (Del. Super. Ct. May
13, 2021) (citing Wilson v. Unemployment Ins. Appeal Bd., 2011 WL 3243366, at *2 (Del. Super.
Ct. July 7, 2011) (collecting cases)).
26
    Brown v. Parker’s Express, Inc., 2016 WL 6156183, at *1 (Del. Oct. 21, 2016) (quoting Olney
v. Cooch, 425 A.2d 610, 614 (Del. 1981)).
27
    Anderson, 2021 WL 1986570, at *2 (citing Byrd v. Westaff USA, Inc., 2011 WL 3275156, at
*1 (Del. Super. Ct. July 29, 2011)).
28
     City of Newark v. Unemployment Ins. Appeal Bd., 802 A.2d 318, 323 (Del. Super. Ct. 2002)
(citing Avon Products, Inc. v. Wilson, 513 A.2d 1315, 1317 (Del. 1986)).

                                             -6-
         (9)       Section 3318 of Title 19 of the Delaware Code governs the decisions,

notices, and appeals of decisions made by a Department of Labor Claims Deputy.29

Specific to this issue here, § 3318(b) prescribes, in relevant part:

         Unless a claimant or a last employer who has submitted a timely and
         completed separation notice in accordance with § 3317 of this title files
         an appeal within 10 calendar days after such Claims Deputy’s
         determination was mailed to the claimant’s and last employer’s last
         known addresses or otherwise delivered by the Department to the
         claimant and the last employer, the Claims Deputy’s determination
         shall be final and benefits shall be paid or denied in accordance
         therewith.30

         (10) The Delaware Supreme Court has instructed that the 10-day period

begins to run on the date the referee’s decision is deposited in the mail, “unless the

mailing fails to reach a party because of some mistake made by employees of the

Department of Labor.”31 Notwithstanding the Board’s broad discretion permitted

by 19 Del. C. § 3320(a), it is reverently cautious in exercising this power.32 And

even then, it will only do so where an “administrative error on the part of the

Department of Labor [] deprived the claimant of the opportunity to file a timely

appeal, or in those cases where the interests of justice would not be served by



29
     DEL. CODE ANN. tit. 19, § 3318 (2019) (Decision on claim by deputy; notice; appeal).
30
     Id. § 3318(b) (emphasis added).
31
     Funk v. Unemployment Ins. Appeal Bd., 591 A.2d 222, 224 (Del. 1991).
32
     Id. at 225.

                                               -7-
inaction.      Such cases have been few and far between and involved [severe]

circumstances.”33 Even where found, the mail delivery service’s inadvertence has

not proved a “severe circumstance” warranting disregard of § 3318’s express

language. Indeed, this Court and the Supreme Court have before affirmed a Board

decision rejecting a claimant’s untimely filing where the referee’s decision was

misdelivered to the wrong address.34

           (11) After reviewing the complete record here, the Board affirmed the

Appeals Referee’s decision that Ms. Sklodowski’s appeal was untimely and

disallowed under § 3318(b).35 Additionally, in finding no error in the Referee’s

Decision, the Board declined to exercise its extraordinary powers under § 3320.

It determined there was no evidence of “severe circumstances” excusing

Ms. Sklodowski from filing before the deadline.36

           (12) The Board’s decision is supported by substantial evidence and without

legal error. Though Ms. Sklodowski blamed her tardiness on a purported delay in




33
     Id.
34
    Id. at 224; see also Wyatte v. Unemployment Ins. Appeals Bd., 2016 WL 552882, at *2 (Del.
Super. Ct. Feb. 9, 2016) (“Wyatte I”), aff’d, 2016 WL 3389911 (Del. May 18, 2016) (“Wyatte II”)
(rejecting late filing when claimant said he did not have access to his mail at the address on file
due to a PFA).
35
     R5-R9.
36
     R6 (emphasis in original).

                                               -8-
the mail and testified she was aware of general COVID-related mail delivery

disruptions, she never personally inquired about how those disruptions affected her

mail here.37       Nor had Ms. Sklodowski provided any documentary or other

corroborative evidence regarding the claimed delay in receipt at the time of Appeals

Referee hearing. At best, the record suggests Ms. Sklodowski conducted her affairs

consistent with her belief that she should have had longer to file her appeal and so

she submitted it on August 20, 2021.38

        (13) All that said, the Court is mindful of Ms. Sklodowski’s pro se status

throughout these proceedings. As a general matter, courts will construe a pro se

litigant’s submissions “in a favorable light to alleviate the technical inaccuracies

typical in many pro se legal arguments but, barring extraordinary circumstances,

procedural requirements are not relaxed for any type of litigant.”39 Because the

Appeals Referee and Board may only decide the merits of the cases “properly before

[them] in compliance with the statutory law[,]”40 the timeliness of Ms. Sklodowski’s


37
     R24.
38
    R23 (Ms. Sklodowski testifies she received the Claims Deputy’s decision on August 13, 2021,
“[a]nd I started digging to try to figure out how I was going to trying to get there quickly, and I
wasn’t able to get to my computer until the following week.”); R26 (“And I . . . should have at
least a week to be able to respond, especially if I was mailing it. . . . they should really be allowing
30 . . . We need at least 30 days with the mail system the way that it is.”).
39
     Wyatte I, 2016 WL 552882, at *2 (cleaned up).
40
   Chrysler Corp. v. Dillon, 327 A.2d 604, 605 (Del. 1974) (citing Maxwell v. Vetter, 311 A.2d
864 (Del. 1973)).

                                                  -9-
appeal was a threshold question and the only one addressed by either.

        (14) Ms. Sklodowski—like all other unemployment benefits claimants—

was required to abide by the procedural rules prescribed in the applicable

statutes. “Although the [Board] has discretion to grant further review of untimely

appeals, such discretion is exercised rarely and only in cases where there has been

administrative error by the Department of Labor that deprived the claimant of the

ability to file a timely appeal or where the interests of justice would be served.”41

And absent an abuse of that discretion—which the Court does not find here—the

Court must uphold the Board’s decision to disallow Ms. Sklodowski’s untimely

appeal.42 Accordingly, the decision of the Unemployment Insurance Appeal Board

is hereby AFFIRMED.

        IT IS SO ORDERED.




                                                      Paul R. Wallace, Judge
cc: Prothonotary
    Marni M. Sklodowski, pro se
    Victoria W. Counihan, Esq.


41
     Wyatte II, 2016 WL 3389911, at *2 (internal citations omitted).
42
    Id.; Funk, 591 A.2d at 225 (“The scope of review for any court considering an action of the
Board is whether the Board abused its discretion. Absent abuse of discretion we must uphold a
decision of an administrative tribunal.”). See Cooper v. Bd of Nursing, 2021 (“A board abuses it
discretion where it exceeds the bounds of reason in view of the circumstances or ignores
recognized rules of law or practice so as to produce injustice.”)(cleaned up). .

                                               -10-